Exhibit 10.3
SEPARATION AGREEMENT AND GENERAL RELEASE


This Separation Agreement and General Release (“Agreement”) dated May 13, 2020
is between American Water Works Service Company, Inc. (“American Water” or the
“Company”) and Loyd Warnock (“Executive”).
WHEREAS, Executive is a full-time executive employee of American Water;


WHEREAS, Executive and American Water have agreed to resolve all claims and
potential claims which have been, or could have been, brought by Executive
against American Water arising out of Executive’s employment with American Water
to date;


WHEREAS, Executive and American Water desire to enter into this Agreement to
document the terms of the separation of Executive’s employment with American
Water, with the parties agreeing that neither party admits wrongdoing, fault, or
liability whatsoever, and that nothing herein shall be construed or interpreted
as an admission of any wrongdoing, fault or liability of either party; and


NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:


1.Term of Employment. Executive’s employment with American Water will end on
January 2, 2021 (“Separation Date”). As used herein, the period beginning on
June 1, 2020 and ending on (but not including) the Separation Date shall be
known as the “Employment Term.”
2.Separation Benefits.
a.Continued Employment. In return for the execution and non-revocation of the
Agreement and the full performance by Executive of Executive’s obligations
described in this Agreement, American Water agrees to provide Executive with
continued employment during the Employment Term, to include (i) payment of his
current annual base salary, less applicable withholdings and deductions and in
accordance with the Company’s customary payroll practice, until the Separation
Date and (ii) continuation of coverage under American Water’s group health
insurance plan through January 31, 2021 (“Continued Employment”). However,
American Water retains the right to terminate this Agreement and Executive’s
employment for cause prior to the Separation Date. For purposes of this
Agreement, “for cause” is defined as (i) breach of any of Executive’s covenants
contained in Section 4 or 5 of this Agreement; (ii) persistent refusal or
willful failure to perform substantially his duties and responsibilities to the
Company, which continues after Executive receives notice of such refusal or
failure and is afforded a period of not less than 30 days to remedy the refusal
or failure; (iii) has engaged in conduct that constitutes disloyalty to the
Company or that materially damages the property, business or reputation of the
Company; (iv) has engaged in fraud, embezzlement, theft, or material
misappropriation with respect the business



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


or assets of the Company, or an act that constitutes the commission of a felony;
(v) has disclosed trade secrets or confidential information of the Company to
persons not entitled to receive such information; (vi) has violated the
Company’s Code of Ethics; or (vii) has engaged in such other behavior that is
significantly detrimental to the interests of the Company, as determined by the
Company’s Chief Executive Officer.
b.APP-Like Payment. Unless this Agreement is terminated prior to the Separation
Date, and in return for the execution (on or within 7 days after the Separation
Date) and non-revocation of Attachment A and the full performance by Executive
of his obligations described in this Agreement and Attachment A, Executive will
be eligible to receive, subject to the conditions contained herein, an
additional cash payment from the Company that would be calculated in a manner
substantially similar to previous payouts made to Executive by American Water
under the American Water Works Company, Inc. Annual Performance Plan (“APP” and
such payment, an “APP-Like Payment”). American Water will calculate this
APP-Like Payment using Executive’s 2020 APP target – 65% of his annual base
salary as of the date of this Agreement – and American Water’s weighted
multiplier for 2020, as determined by the Company and approved by the Executive
Development and Compensation Committee of the Board of Directors of American
Water Works Company, Inc. (“Parent Company”). This APP-Like Payment is
contingent upon the Company making APP payments to its eligible employees
pursuant to the APP with respect to the 2020 APP Plan Year. The APP-Like Payment
will be less applicable withholdings and deductions, and, subject to Executive’s
compliance with Section 3 hereof, will be paid within thirty (30) days after the
Company makes payments under the APP to other eligible employees.
3.Conditions of Receipt and Timing of Separation Benefits. Executive shall not
be entitled to receive the Continued Employment unless and until (i) Executive
signs this Agreement; and (ii) the seven (7)-day Revocation Period referenced in
Section 10(f) below expires without Executive having exercised his right of
revocation.


Executive shall not be entitled to the APP-Like Payment unless and until
Executive (i) returns all Company property in accordance with Section 4(d)
below; (ii) signs Attachment A on the Separation Date or within seven (7) days
thereafter; and (iii) the seven (7) day Revocation period referenced therein
expires without Executive having revoked Attachment A.


4.Confidentiality; Non-Disclosure; Return of Property, Disparaging Statements,
References and Unemployment Compensation.
a. Confidentiality. Executive understands and agrees that the terms and contents
of this Agreement shall remain confidential and shall not be disclosed by
Executive or Executive’s agents and representatives, with the exception of: (1)
disclosure to members of Executive’s immediate family, Executive’s attorneys,
accountants, tax or financial advisors, each of who shall be informed of this
confidentiality obligation and shall agree to be bound by its terms; (2)
disclosure to the Internal
Page 2



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


Revenue Service or state or local taxing authority; (3) disclosure as is
expressly required or protected by law; (4) disclosure by American Water or
Parent Company through a press release or in a filing with the Securities and
Exchange Commission, or to a national stock exchange; (5) any disclosures made
by the Executive to pursuant to the whistleblower provisions in the Exchange Act
(15 U.S.C. § 78u-6) and the Sarbanes Oxley Act of 2002 (18 U.S.C. § 1514A); or
(6) in any action to challenge or enforce the terms of this Agreement provided
that such disclosure is covered by an appropriate confidentiality order to the
maximum extent permitted by the applicable authority. Nothing contained in this
Agreement shall preclude Executive from initiating and/or cooperating fully with
any governmental investigation.
b. Non-Disclosure of Confidential Information and Trade Secrets. Executive
acknowledges that as an employee of American Water, Executive had access to and
was entrusted with the Company’s confidential and proprietary business
information and trade secrets defined in Section 5(b)(i). At all times prior to,
during, and following Executive’s separation from employment with American
Water, Executive represents that he has maintained and agrees that Executive
will continue to maintain such information in strict confidence and has not
disclosed, used, transferred or sold and will not disclose, use, transfer or
sell (directly or indirectly) such information to any third party (except as may
be required by law or legal process) so long as such information or proprietary
data remains confidential and has not been properly and lawfully disclosed or is
not otherwise in the public domain. Executive further agrees that, at the
Company’s request, Executive will deliver and/or provide access to any personal
computing device, telephone, hard disk, backup tapes, cloud systems, disks or
thumb or flash drives for the Company’s review and permit the Company to delete
all confidential and proprietary business information and trade secrets
contained on such devices.
i. Definition of “Confidential and Proprietary Business Information and Trade
Secrets. For purposes of this Agreement, “confidential and proprietary business
information and trade secrets” includes, but is not limited to, all information
about markets, key personnel, operational methods, proprietary intellectual
property, real property, plans for future developments, projects in the
pipeline, bid information, manuals, books, training materials, forms and
procedures, policies, customer or prospective customer lists, customer related
data, marketing plans and strategies, financial information, documents relating
to any of the foregoing, and other written and oral materials (whether
computerized or on hard copy) which are related to the business of the Company
and the confidentiality of which the Company attempts to maintain with
reasonable efforts and which the Company has not released to the general public.
c.Notice of Immunity for Confidential Disclosure of a Trade Secret to an
Attorney, the Government or in a Court Filing. Federal law provides certain
protections to individuals who disclose a trade secret to their attorney, a
court, or a government official in certain, confidential circumstances.
Specifically, federal law provides
Page 3



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


that an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret under
either of the following conditions:
•Where the disclosure is made (i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or
•Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 18 U.S.C. §
1833(b)(1).
Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order. 18 U.S.C. § 1833(b)(2).
d.Return of Property. Executive shall, on or prior to the Separation Date,
return to American Water (and shall not retain any copies of) any and all
property of the Company in Executive’s possession, including (without
limitation) all papers, documents, business plans, project or pipeline
information, correspondence, office access badge, Company-issued cell phone,
garage ID hang-tag, keys, credit cards, electronic or digitally stored
information, and computer equipment.
e.Disparaging Statements. Executive agrees not to make written (to include
online or other written statements) or oral statements about American Water or
its affiliates or Releasees (as defined in Section 6(a) below) that are negative
or disparaging. Nothing in this Agreement shall preclude Executive from
communicating or testifying truthfully (i) to the extent required or protected
by law, (ii) to any federal, state, or local governmental agency, (iii) in
response to a subpoena to testify issued by a court of competent jurisdiction,
or (iv) in any action to challenge or enforce the terms of this Agreement.
Executive understands that this is a material provision of this Agreement.


f.Unemployment Compensation. American Water agrees not to oppose Executive’s
application for unemployment compensation benefits, if any. American Water
shall, however, respond as necessary to any inquiries from any governmental
agencies with respect to Executive’s unemployment compensation claim.


g.References. Executive agrees that all requests for references from prospective
employers will be directed solely to the attention of Melanie Kennedy, Senior
Vice President, Human Resources, American Water Works Service Company, Inc., 1
Water Street, Camden, NJ 08102, Melanie.Kennedy@amwater.com.
Page 4



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


Upon any request for a reference, Ms. Kennedy will solely confirm Executive’s
dates of employment with American Water, positions Executive held with American
Water, and Executive’s last salary earned with American Water.


h.Taxes. As required by law, the Company will issue the appropriate IRS Form(s)
at the appropriate time. Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect. Executive agrees that (i)
Executive shall be solely responsible for all taxes, including, but not limited
to, income and excise taxes, imposed on Executive in respect of amounts paid to
Executive by the Company under this Agreement; (ii) Executive shall not seek
reimbursement from the Company for such taxes; and (iii) Executive agrees to and
does hereby indemnify and hold the Company harmless against any and all tax
liability, interest, and/or penalties.


5.Non-Solicitation.


a.Executive agrees that for a period of twelve (12) months following the
Separation Date, Executive will not either alone or in association with others
call on, solicit, or permit any organization directly or indirectly controlled
by Executive or which may employ Executive to call on or solicit, in any manner,
any client of the Company. “Client” shall mean any corporation, partnership,
association, United States military base, or United States (to include federal,
state, county or local government) or foreign governmental entity that has or
had an account or contract with the Company or any of its subsidiaries or parent
during Executive’s employment or on the Separation Date regardless of whether
Executive has directly worked with such client.
b.Executive further agrees that for a period of twelve (12) months following the
Separation Date, Executive will not directly or indirectly, either alone or in
association with others solicit, or permit any organization directly or
indirectly controlled by Executive or which may employ Executive to solicit, any
employee or executive of the Company to leave the employ of the Company, or
solicit for employment, hire or engage as an independent contractor, or permit
any organization directly or indirectly controlled by Executive or which may
employ Executive to solicit for employment, hire or engage as an independent
contractor, any person who was employed by the Company at the time of the
termination or cessation of Executive’s employment with the Company; provided
that this clause shall not apply to the solicitation, hiring or engagement of
any individual whose employment with the Company has been terminated for a
period of six (6) months or longer at the time of such solicitation, hiring or
employment
c.Extension of Restrictions. If Executive violates the provisions of this
Section 5, the twelve (12) month period referred to herein shall recommence and
Executive shall continue to be bound by the restrictions set forth in Section 5
until a period of twelve (12) months has expired without any violation of such
provisions.
Page 5



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


d.Interpretation. If any restriction set forth in Section 5 is found by any
court of competent jurisdiction to be overbroad, such restriction shall be
enforceable to the maximum extend permissible by law.
e.Equitable Remedies. The restrictions contained in this Section 5 are necessary
for the protection of the business and good will of the Company and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 5 is likely to cause the Company substantial and
irrevocable damage which is difficult to measure. Therefore, in the event of any
such breach or threatened breach, Executive agrees that the Company shall be
entitled to preliminary and permanent injunctive relief, without the necessity
of a bond or other security and without proving actual damages, as well as to an
equitable accounting of all earnings, profits and other benefits arising from
any violations of this Agreement, which rights shall be cumulative and in
addition to any other rights or remedies to which the Company may be entitled,
including but not limited to liquidated and punitive damages. Executive further
agrees that the Company shall be entitled to its reasonable fees and costs if a
court of competent jurisdiction issues a preliminary or permanent injunction
against the Executive or a court of competent jurisdiction finds that Executive
breached the terms of the Agreement.
6.General Release of Legal Claims.
a.Executive, on behalf of Executive, and his heirs, executors, administrators,
and/or assigns, does hereby releases and forever discharges American Water,
together with its parents, subsidiaries, affiliates, predecessors, and successor
corporations and business entities, past, present and future, and its and their
agents, directors, officers, partners, employees, shareholders, insurers and
reinsurers, and employee benefit plans (and the trustees, administrators,
fiduciaries, insurers, and reinsurers of such plans) past, present and future,
and their heirs, executors, administrators, predecessors, successors, and
assigns (collectively, “Releasees”), of and from any and all legally waivable
claims, causes of actions, suits, lawsuits, debts, and demands whatsoever in law
or in equity, known or unknown, suspected or unsuspected, which Executive ever
had, now has or which Executive’s executors administrators, or assigns hereafter
may have from the beginning of time to the date Executive executes this
Agreement, and including, without limitation, any claims arising from or
relating to Executive’s employment relationship with American Water, and the
termination of such relationship, including, without limitation, any claims
arising under Title VII of the Civil Rights Act of 1964 (“Title VII”), the
Americans with Disabilities Act (“ADA”), the Employee Retirement Income Security
Act (“ERISA”), the Family and Medical Leave Act (“FMLA”), the Age Discrimination
in Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act
(“OWBPA”), the New Jersey Law Against Discrimination (“NJLAD”), the
Conscientious Employee Protection Act (“CEPA”), the New Jersey Family Leave Act,
the New Jersey Millville Dallas Airmotive Plant Job Loss Notification Act, the
New Jersey Equal Pay Act, the New Jersey Wage and Hour Law, the New Jersey Wage
Payment Act, the New Jersey Constitution, the common law of the State of New
Jersey, the Tennessee Anti-Discrimination Act, the
Page 6



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


Tennessee Human Rights Act, the Tennessee Disability Act, the Tennessee Equal
Pay Act, the Tennessee Maternity Leave law, the Tennessee Breastfeeding Rights
law, the Tennessee Handicap Discrimination law, the Tennessee Reference Immunity
law, the Tennessee Smoker’s Rights law, the Tennessee Constitution, the common
law of the State of Tennessee, and any and all other federal, state, or local
constitutional, statutory, regulatory, or common law causes of action now or
hereafter recognized, and any claims for attorneys’ fees and costs. Nothing in
this Agreement shall waive rights or claims that arise after the date that
Executive executes this Agreement.
b.Notwithstanding the broad scope of Section 6(a), this Agreement is not
intended to bar any claims that, as a matter of applicable law, whether by
statute or otherwise, cannot be waived, such as claims for workers’ compensation
benefits, unemployment insurance benefits, and any claims that arise after the
date that the Executive executes this Agreement. Nothing in this Agreement is
intended to interfere with, prevent or prohibit Executive from filing a claim
with a federal, state or local government agency that is responsible for
enforcing a law on behalf of the government, such as the Equal Employment
Opportunity Commission (“EEOC”) (including a challenge to the validity of this
Agreement), Department of Labor (“DOL”), Securities and Exchange Commission
(“SEC”) or National Labor Relations Board (“NLRB”). Nor should anything in this
Agreement be read to deter or prevent Executive from cooperating with or
providing information to such a governmental agency during the course of its
investigation or during litigation. However, Executive understands and agrees
that, that except for claims brought pursuant to the SEC’s Whistleblower Program
(15 U.S.C. § 78u-6 and 18 U.S.C. § 1514A), Executive may not recover any
monetary benefit or individualized relief as a result of any such claim brought
on Executive’s behalf.
7.Cooperation. Executive agrees that Executive shall cooperate with the Company
in the prosecution or defense of any claim currently pending or hereinafter
pursued by or against the Company without the payment of any additional
compensation other than as set forth in this Agreement. Upon receipt of
appropriate supporting documentation, American Water shall reimburse Executive
for all of Executive’s approved and reasonable costs and expenses incurred in
connection with such cooperation. In the case of legal proceedings involving
American Water, to the extent permissible by law, Executive will notify, in
writing, the individual then holding the office of General Counsel, American
Water Works Service Company, Inc., 1 Water Street, Camden, NJ 08102-1658, of any
subpoena or other similar notice to give testimony or provide documentation
within two (2) business days of receipt of the same and prior to providing any
response thereto. Nothing in this Agreement shall preclude Executive from
participating in and fully cooperating with any governmental investigation.
Page 7



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


8.Business Expenses and Compensation. Executive acknowledges and agrees that (i)
should Executive execute this Agreement and Attachment A, the compensation and
benefits set forth in Section 2 are in complete satisfaction of any and all
compensation and benefits due to Executive from the Company, and that no further
payments, compensation, benefits or other amounts are owed or will be paid to
Executive by the Company, (ii) Executive has been reimbursed by American Water
for all business expenses incurred in conjunction with the performance of
Executive’s employment and that no other reimbursements are owed to Executive,
and (iii) Executive has not suffered any on-the-job injury for which Executive
has not already filed a claim.
9.Accrued Benefits. Any accrued or owing, but not yet paid, vested benefits
under the Company’s 401(k) plan, pension plan, nonqualified deferred
compensation plan, and post-employment retirement plan and any other plan in
which Executive may have participated, will be paid to Executive at the times
provided under such plans. Any restricted stock units and performance stock unit
grants that were granted to Executive under the Company’s Long Term Performance
Plan (“LTPP”) that are outstanding and vested as of the Separation Date will be
subject to the terms and conditions of the respective grant agreements covering
such grants to include the letter agreement between Executive and the Company
dated July 25, 2019 (the “Offer Letter”). Executive understands and acknowledges
that he shall not have any further rights with respect to equity grants under
the LTPP, except for any rights that vested prior to the Separation Date.
Executive shall receive no new LTPP grants from the Company.
10.Acknowledgements. Executive hereby certifies and acknowledges that:
a.Executive has read the terms of this Agreement and that Executive understands
its terms and effects, including the fact that Executive has agreed to REMISE,
RELEASE, AND FOREVER DISCHARGE Releasees from all claims set forth in Section
6(a);
b.Executive is receiving consideration which is in addition to anything of value
to which Executive otherwise would have been entitled had Executive not executed
this Agreement;
c.Executive enters into this Agreement knowingly and voluntarily without any
coercion on the part of any person or entity;
d.Executive was given adequate time to consider all implications and to freely
and fully consult with and seek the advice of whomever Executive deemed
appropriate;
e.Executive was advised in writing, by way of this Agreement, to consult an
attorney before signing this Agreement;
f.Executive has been given twenty-one (21) calendar days within which to
consider this Agreement before signing it (“Consideration Period”) and, in the
event that Executive signs this Agreement and returns it back to the Company in
accordance with the Notice provision below during this Consideration Period,
said signing
Page 8



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


constitutes a knowing and voluntary waiver of this Consideration Period.
Executive further understands that any non-material changes to this Agreement do
not restart the Consideration Period;
g.Executive shall have the right to revoke this Agreement within seven (7)
calendar days after signing it (the “Revocation Period”). If the seventh day is
a weekend or national holiday, Executive has until the next business day to
revoke. If Executive elects to revoke this Agreement, Executive shall notify
Melanie Kennedy, Senior Vice President, Human Resources, American Water Works
Service Company, Inc., 1 Water Street, Camden, NJ 08102,
Melanie.Kennedy@amwater.com in writing of Executive’s revocation. Unless revoked
within this period, this Agreement will become irrevocable on the eighth day
after it is signed; and
h.Executive does not waive rights or claims that may arise after the date this
Agreement is executed.
11.General Terms.


a. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, two (2) business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications shall be sent to Executive and to the Company at the addresses
set forth below:
If to Executive: 
Loyd Warnock
216 East Highlands Circle
Lenoir City, TN 37772


If to Company:
Melanie Kennedy
Senior Vice President, Human Resources
American Water Works Service Company, Inc.
1 Water Street
Camden, NJ 08102

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
b.  Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding concerning Executive’s employment and termination
thereof, and the other subject matters addressed herein between the parties, and
supersedes
Page 9



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


and replaces all prior negotiations and all prior agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof, except
that the provisions contained in the Offer Letter with respect to Executive’s
2018, 2019 and 2020 LTPP grants shall remain and continue to be in full force
and effect.
c. Modification. This Agreement can be modified only by a writing signed by both
Executive and a duly authorized agent of the Company.
d.  Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and assigns
of the Company and Executive.
e. Interpretation of Agreement. If any provision of this Agreement or
application thereof to anyone under any circumstances is adjudicated to be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and shall not invalidate or render unenforceable such
provision or application in any other jurisdiction.
f. Choice of Law and Forum. This Agreement shall be governed by the substantive
law of the state of New Jersey without regard to its conflict of law rules. The
Company and Executive consent to the exclusive jurisdiction of the courts of New
Jersey to adjudicate any and all disputes arising between them and hereby waive
any and all objections based on alleged lack of personal jurisdiction.




Page 10



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


The Company and Executive have carefully read and understand all of the
provisions of this Agreement. They enter into this Agreement freely, knowingly,
and voluntarily. In entering into this Agreement, neither the Company nor
Executive is relying upon any representations or promises not expressly set
forth in this Agreement. Intending to be legally bound to this Agreement, the
Company’s representative and Executive sign their names below.


/s/ Melanie Kennedy
/s/ Loyd Warnock
Melanie Kennedy
Loyd WarnockSenior Vice President, Human ResourcesAmerican Water Works Service
Company, Inc.Dated: May 26, 2020Dated: May 20, 2020



Page 11



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


ATTACHMENT A


In consideration of the promises made in the SEPARATION AGREEMENT AND GENERAL
RELEASE entered into between American Water Service Company, Inc., (“American
Water” or the “Company”) and Loyd Warnock (“Executive”), Executive does hereby
REMISE, RELEASE AND FOREVER DISCHARGE the Company, together with its parents,
subsidiaries, affiliates, predecessors, and successor corporations and business
entities, past, present and future, and its and their agents, directors,
officers, partners, employees, shareholders, insurers and reinsurers, and
employee benefit plans (and the trustees, administrators, fiduciaries, insurers,
and reinsurers of such plans) past, present and future, and their heirs,
executors, administrators, predecessors, successors, and assigns (collectively,
the “Releasees”), of and from any and all legally waivable claims, causes of
actions, suits, lawsuits, debts, and demands whatsoever in law or in equity,
known or unknown, suspected or unsuspected, which Executive ever had, now has or
which Executive’s executors administrators, or assigns hereafter may have from
the beginning of time to the date Executive executes this Agreement, and
including, without limitation, any claims arising from or relating to
Executive’s employment relationship with American Water, and the termination of
such relationship, including, without limitation, any claims arising under Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), the Employee Retirement Income Security Act (“ERISA”),
the Family and Medical Leave Act (“FMLA”), the Age Discrimination in Employment
Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), the
New Jersey Law Against Discrimination (“NJLAD”), the Conscientious Employee
Protection Act (“CEPA”), the New Jersey Family Leave Act, the New Jersey
Millville Dallas Airmotive Plant Job Loss Notification Act, the New Jersey Equal
Pay Act, the New Jersey Wage and Hour Law, the New Jersey Wage Payment Act, the
New Jersey Constitution, the common law of the State of New Jersey, the
Tennessee Anti-Discrimination Act, the Tennessee Human Rights Act, the Tennessee
Disability Act, the Tennessee Equal Pay Act, the Tennessee Maternity Leave law,
the Tennessee Breastfeeding Rights law, the Tennessee Handicap Discrimination
law, the Tennessee Reference Immunity law, the Tennessee Smoker’s Rights law,
the Tennessee Constitution, the common law of the State of Tennessee, and any
and all other federal, state, or local constitutional, statutory, regulatory, or
common law causes of action now or hereafter recognized, and any claims for
attorneys’ fees and costs. Nothing in this Agreement shall waive rights or
claims that arise after the date that Executive executes this Agreement.


This General Release also includes claims which the Executive may have for any
type of damages cognizable under any of the laws referenced herein, including,
but not limited to, any and all claims for compensatory damages, punitive
damages, and attorneys’ fees and costs. Executive shall not bring a lawsuit
against any of the Releasees for any of the claims described above. Should any
entity, agency, commission, or person file a charge, action, complaint or
lawsuit against the Releasees based upon any of the above-released claims,
Executive agrees not to seek or accept any resulting relief whatsoever to the
extent permitted by law. Executive also agrees that this General Release should
be interpreted as broadly as possible to achieve Executive’s intention to waive
all claims which Executive may have against the Releasees. Executive
acknowledges that the benefits made available to Executive have been explained
to Executive by the Company and are due consideration in exchange for release of
claims listed above.


Page 12



--------------------------------------------------------------------------------



Separation Agreement and General Release Between American Water
And Loyd Warnock


Notwithstanding anything to the contrary herein, nothing in this General Release
shall impact or otherwise affect Executive’s rights under, and to enforce, this
General Release and the Agreement to which this General Release was attached.


Executive agrees that Executive had at least twenty-one (21) calendar days from
the date that Executive received the Agreement to which this General Release was
attached to consider this General Release, that Executive was advised to consult
with Executive’s own attorney prior to signing this General Release, and that
Executive may revoke this General Release within a period of seven (7) days
after signing it (“Revocation Period”). If Executive elects to revoke this
Attachment A, Executive shall notify Melanie Kennedy, Senior Vice President,
Human Resources, American Water Works Service Company, Inc., 1 Water Street,
Camden, NJ 08102, Melanie.Kennedy@amwater.com, in writing of Executive’s
revocation. Unless revoked within this period, this General Release will become
irrevocable on the eighth day after it is signed.


Executive acknowledges that the Agreement and Attachment A constitute and
contain the entire agreement and understanding concerning Executive’s employment
and termination thereof, and the other subject matters addressed herein between
the Parties, and supersedes and replaces all prior negotiations and all prior
agreements proposed or otherwise, whether written or oral, concerning the
subject matter hereof.



Melanie KennedyLoyd WarnockSenior Vice President, Human ResourcesAmerican Water
Works Service Company, Inc.Dated: ____________________, 2021Dated:
____________________, 2021




Page 13

